DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 14, July 8, 2020 and August 13, 2018 were filed after the mailing date of the Application on June 26, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on June 26, 2018.  These drawings are accepted by the office.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks pages 7-9, filed January 22, 2021, with respect to the rejection(s) of claim(s) 16 under 35 U.S.C. § 102(a)(1) and claims 1-15 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lalezari in view of Nagai (U.S. Patent Application Publication 2006/0158382A1), hereinafter “Nagai” and further in view of Jirskog et al. (U.S. Patent 9389113B2) hereinafter “Jirskog”.
Regarding claim 1, Lalezari teaches radar antenna for a device, comprising:
at least one carrier plate (Lalezari paragraph [0081]: “Referring now to FIG. l0a, orthogonal phased array antenna system 5 of the present invention is shown in a bottom view and a side view. First linear 1D array 14 is shown disposed on array mounting fixture (carrier plate) 71, with second linear 1D array 15 disposed in an orthogonal orientation on array mounting fixture 71”); and
at least two antenna elements that are arranged on the carrier plate and are configured to transmit and/or to receive a radar signal, wherein each of the antenna elements comprises a waveguide configured to direct the radar signal (Lalezari paragraph [0013]: “As disclosed herein, each 1D array of the present invention may comprises a plurality of antenna elements disposed on any suitable array face, which may be a substrate, ground plane, boom, vehicle, rooftop, soil, or floating in water. The antenna elements, also termed herein phased array elements, may either transmit or receive or may comprise both transmit and receive modules, which then may be switched between transmit and receive functions. As disclosed herein, the antenna elements may be conventional elements that comprise a radiator, an amplifier, a switch, a phase shifter, and control electronics for various phase shift control functions. The antenna elements preferably are formed onto an array mounting fixture that has certain conductive and dielectric properties that define the bandwidth, frequency of operation, directivity, and polarization responses of the elements, depending on the desired application of the radar system. As disclosed herein, the array mounting fixture may be formed from metal, dielectric, string, an inflatable surface, cloth or other suitable material, or may be placed directly on the ground. Signals of each antenna element are combined through the combining network that comprises amplifiers and phase shifters”; paragraph [0014]: “As contemplated herein, forms of analog signal combining may include microstrip, strip line, twin lead, and wave guide”; paragraph [0072]: “antenna system 4 may comprise at least two antennas having orthogonal transmit and receive apertures of various shapes, including horn; pill box; planar; dielectric lens; dielectric rod; Cassegrain; or parabolic, elliptical or circular dish”), wherein an interior volume of each waveguide is at least partially filled with a dielectric (Lalezari paragraph [0072]: “As contemplated by the present invention, orthogonal antenna system 4 may comprise at least two antennas having orthogonal transmit and receive apertures of various shapes, including horn; pill box; planar; dielectric lens; dielectric rod; Cassegrain; or parabolic, elliptical or circular dish. First aperture 10 and second aperture 11 may be formed from metal plates, low-loss microwave substrates, copper or aluminum waveguides, or similar low-loss materials”), wherein at least one of the at least two antenna elements is configured to only transmit a radar signal, and wherein at least a further one of the at least two antenna elements is configured to only receive a radar signal (Lalezari Abstract: “The invention further relates to an antenna system wherein the orthogonal apertures comprise at least one transmit aperture and at least one receive aperture”; paragraph [0025]: “The at least one transmit aperture and the at least one receive aperture may be provided in a horn, pill box, planar, dielectric lens, dielectric rod, Cassegrain, parabolic, elliptical, circular dish or linear shape”).
Lalezari does not teach a fill level measurement device, wherein the antenna elements are arranged at a distance from one another that is less than or equal to a wavelength of the radar signal.
Nagai teaches the antenna elements are arranged at a distance from one another that is less than or equal to a wavelength of the radar signal (Nagai Abstract: “horn antennas coupled to the feed waveguide and set at an interval of about one half of a wavelength in the extending direction of the feed waveguide”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the antenna for radar apparatus of Lalezari to include the antenna elements that are arranged at a distance from one another that is less than or equal to a wavelength of the radar signal of Nagai in order to “keep the elements from interfering with each other” (Lalezari paragraph [0005]). As in Lalezari’s antenna for radar apparatus, it is within the capabilities of one of ordinary skill in the art to include the antenna elements that are arranged at a distance from one another that is less than or equal to a wavelength of the radar signal of Nagai with the predicted result of preventing the elements from interfering with each other as needed in Lalezari.
Neither Lalezari, nor Nagai teach a fill level measurement device.
Jirskog teaches a fill level measurement device (Jirskog, abstract: “invention relates to a radar level gauge (device) system comprising a signal propagation device”; claim 31: “providing a measurement signal indicative of said filling level”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antenna for the radar apparatus taught in combination by Lalezari and Nagai as in the invention discussed in Jirskog, the system executing the method of Lalezari and Nagai. As in Jirskog, it is within the capabilities of one of ordinary skill in the art to use the antenna for the radar apparatus of Lalezari and Nagai with the predicted result of “sending beam and receiving beam in a fixed direction” (Nagai paragraph [0111]).

In regards of claim 2 Lalezari, Nagai and Jirskog teach the claimed invention as shown above for the claim 1.
Lalezari does not teach the waveguides of the antenna elements are oriented on the carrier plate such that the electric field vectors of the fundamental modes of the waveguides are oriented parallel or antiparallel to one another, and/or wherein the antenna elements have identical or antiparallel polarization directions.
Nagai teaches the waveguides of the antenna elements are oriented on the carrier plate such that the electric field vectors of the fundamental modes of the waveguides are oriented parallel or antiparallel to one another, and/or wherein the antenna elements have identical or antiparallel polarization directions (Nagai paragraph [0058]: “The extending direction of the coupling waveguides 32a to 32j and 42a to 42j (the waveguides of the antenna elements) is perpendicular to the direction (oriented parallel) perpendicular to the E-plane of the feed waveguide 2 (the direction in parallel to the H-plane). The coupling waveguides 32a to 32j and 42a to 42j each also propagate a TE10 mode (fundamental modes) electromagnetic wave in the extending direction of the waveguide in the same way as the feed waveguide 2 (have identical or antiparallel polarization directions)”.
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the fill level apparatus taught in combination by Lalezari, Nagai and Jirskog  to further include the antenna elements orientation of Nagai in order to “keep the elements from interfering with each other” (Lalezari paragraph [0005]). As in the fill level apparatus taught in combination by Lalezari, Nagai and Jirskog, it is within the capabilities of one of ordinary skill in the art to include the waveguides of the antenna elements that are oriented on the carrier plate such that the electric field vectors of the fundamental modes of the waveguides are oriented parallel or antiparallel to one another, and/or wherein the antenna elements have identical or antiparallel polarization directions as taught by Nagai with the predicted result of preventing the elements from interfering with each other as needed in Lalezari.

In regards of claim 3 Lalezari, Nagai and Jirskog teach the claimed invention as shown above for the claim 1.
Lalezari further teaches each of the antenna elements comprises a radiator element (Lalezari paragraph [0079]: “Radiator 110 may be a dipole, microstrip patch, slot antenna, notch, Vivaldi notch or similar radiator structures formed from appropriate metals such as copper, gold, aluminum, silver or the like; dielectric materials, including air, foam, Teflon, plastic, PTFE, chopped fibers, fiberglass; or other low-loss, dielectric materials”) configured to couple the radar signal into the waveguide and/or to decouple the radar signal from the waveguide (Lalezari paragraph [0026]: “The at least one linear phased array transmit aperture and the at least one linear phased array receive aperture may each further comprise a plurality of antenna elements disposed on an array face and connected by a combining network (coupled into the waveguides), and wherein each of the antenna elements further comprises a radiator and a phase shifter”).
Lalezari does not teach the antenna elements, wherein each of the radiator elements is arranged at least in part in the interior volume of the associated waveguide and/or so as to adjoin a first end of said associated waveguide, and wherein the radiator elements are designed and oriented relative to one another such that the radar signals coupled into the waveguides have electric field vectors that are parallel to one another.
Nagai teaches the antenna elements, wherein each of the radiator elements is arranged at least in part in the interior volume of the associated waveguide and/or so as to adjoin a first end of said associated waveguide (Nagai paragraph [0060]: “At this time, the whole end portions, on the side of the feed waveguide 2, of the coupling waveguides 32a to 32j and 42a to 42j do not cut in the feed waveguide 2, but the end portions partially cut in the feed waveguide 2” see Annex 1), and wherein the radiator elements are designed and oriented relative to one another such that the radar signals coupled into the waveguides have electric field vectors that are parallel to one another (Nagai paragraph [0009]: “waveguide horn antenna array comprises a feed waveguide; and a plurality of horn antennas having a plurality of coupling waveguides with an electromagnetic wave propagation direction in the direction perpendicular to an electromagnetic wave propagation direction of the feed waveguide, and having horns set in the end portion opposite to the feed waveguide, of the plurality of coupling waveguides. In the waveguide horn antenna array, the plurality of horn antennas are set in a fixed arrangement to the feed waveguide, and the plurality of horn antennas are set in such a way that the end portion, on the side where the horn is not set, of the coupling waveguide is partially protruded into the feed waveguide in the direction perpendicular to the extending direction of the feed waveguide” see Annex 2).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the antenna for the fill level apparatus taught in combination by Lalezari, Nagai and Jirskog to further include the antenna elements, wherein each of the radiator elements is arranged at least in part in the interior volume of the associated waveguide and/or so as to adjoin a first end of said associated waveguide, and wherein the radiator elements are designed and oriented relative to one another such that the radar signals coupled into the waveguides have electric field vectors that are parallel to one another as taught by Nagai in order “to increase transmit and receive isolation, so that the transmit and receive elements can operate at the same frequency” (Lalezari paragraph [0005]). As in the antenna for the fill level apparatus taught in combination by Lalezari, Nagai and Jirskog, it is within the capabilities of one of ordinary skill in the art to include the antenna elements, wherein each of the radiator elements is arranged at least in part in the interior volume of the associated waveguide and/or so as to adjoin a first end of said associated waveguide, and wherein the radiator elements are designed and oriented relative to one another such that the radar signals coupled into the waveguides have electric field vectors that are parallel to one another as taught by Nagai with the predicted result of increasing transmit and receive isolation as needed in Lalezari.


    PNG
    media_image1.png
    699
    801
    media_image1.png
    Greyscale

Annex 1 Radiator elements protruding into the feed waveguide.

    PNG
    media_image2.png
    723
    891
    media_image2.png
    Greyscale

Annex 2 Electric field vectors that are parallel to one another for different radiator elements.
In regards of claim 4 Lalezari, Nagai and Jirskog teach the claimed invention as shown above for the claim 1.
Lalezari further teaches the dielectric has a relative permittivity of at least 1.5, and/or wherein the dielectric comprises a synthetic fluoropolymer of tetrafluoroethylene, a plastics material, and/or polyether ether ketone (Lalezari paragraph [0079]: “dielectric materials, including air, foam, Teflon, plastic, PTFE, chopped fibers, fiberglass; or other low-loss, dielectric materials”- the permittivity of Teflon, PTFE is 2.1 (at least 1.5)). 

In regards of claim 5 Lalezari, Nagai and Jirskog teach the claimed invention as shown above for the claim 1.
Lalezari further teaches the dielectric has a relative permittivity of at least 1.9, and/or wherein the dielectric comprises a synthetic fluoropolymer of tetrafluoroethylene, dielectric materials, including air, foam, Teflon, plastic, PTFE, chopped fibers, fiberglass; or other low-loss, dielectric materials”- the permittivity of Teflon, PTFE is 2.1 (at least 1.9)).

In regards of claim 6 Lalezari, Nagai and Jirskog teach the claimed invention as shown above for the claim 1.
Lalezari does not teach the waveguides are each formed as recess and/or opening in the carrier plate, or wherein the waveguides are arranged on an outer surface of the carrier plate. 
Nagai  teaches the waveguides are each formed as recess and/or opening in the carrier plate, or wherein the waveguides are arranged on an outer surface of the carrier plate (Nagai paragraph [0055]: “The feed waveguide 2 and the horn antennas 3a to 3j and 4a to 4j are formed in a conductor member 1”; Fig. 11A-11C:  Annex 3).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the antenna for the fill level apparatus taught in combination by Lalezari, Nagai and Jirskog to further include the waveguides each formed as recess and/or opening in the carrier plate, or wherein the waveguides arranged on an outer surface of the carrier plate as taught by Nagai in order to “result in lower cost, weight, and reduced number of apertures” (Lalezari paragraph [0021]). As in the antenna for the fill level apparatus taught in combination by Lalezari, Nagai and Jirskog, it is within the capabilities of one of ordinary skill in the art to use the waveguides are each formed as recess and/or opening in the carrier plate, or wherein the waveguides are arranged on 

    PNG
    media_image3.png
    756
    780
    media_image3.png
    Greyscale

Annex 3. The structure of parts of the waveguide horn antenna array showing the feed waveguide as a recess and/or opening in the carrier plate.

In regards of claim 7 Lalezari, Nagai and Jirskog teach the claimed invention as shown above for the claim 1.
Lalezari further teaches each of the antenna elements comprises a lens arranged on an antenna-side end of the associated waveguide (Lalezari paragraph [0072]: “at least two antennas having orthogonal transmit and receive apertures of various shapes, including horn; pill box; planar; dielectric lens; First aperture 10 and second aperture 11 may be formed from metal plates, low-loss microwave substrates, copper or aluminum waveguides”).

    PNG
    media_image4.png
    667
    758
    media_image4.png
    Greyscale

Annex 4. The dielectric lenses in the waveguide horn antennas (Nagai Fig 14A-B)

In regards of claim 9 Lalezari, Nagai and Jirskog teach the claimed invention as shown above for the claim 1.
Lalezari further teaches each of the waveguides is tapered at an antenna-side end so that an aperture in the antenna elements is enlarged (Lalezari paragraph [0025]: “The at least one transmit aperture and the at least one receive aperture may be provided in a horn, pill box, planar, dielectric lens, dielectric rod, Cassegrain, parabolic, elliptical, circular dish or linear shape” one of ordinary skills in the art would appreciate that “a horn shape” recited here above inherently represents  “waveguides tapered at an antenna-side end so that an aperture in the antenna elements is enlarged” as can be seen for example of horn antenna of Nagai used in the combination to provide claim 1 limitations, see annexes1- 4 for illustration purpose.

In regards of claim 10 Lalezari, Nagai and Jirskog teach the claimed invention as shown above for the claim 1.
Lalezari does not teach the antenna elements are arranged at a distance from one another that is less than or equal to one half of the wavelength of the radar signal.
Nagai teaches the antenna elements are arranged at a distance from one another that is less than or equal to one half of the wavelength of the radar signal (Nagai paragraph [0023]: “the horns are arranged at an interval of about one half of the wavelength of a signal in the feed waveguide”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the antenna for the fill level radar apparatus taught in combination by Lalezari, Nagai and Jirskog to include the antenna elements that are arranged at a distance from one another that is less than or equal to one half of the wavelength of the radar signal of Nagai in order to “keep the elements from interfering with each other” (Lalezari paragraph [0005]). As in the antenna for the fill level radar apparatus taught in combination by Lalezari, Nagai and Jirskog, it is within the capabilities of one of ordinary skill in the art to further include the antenna elements that are arranged at a distance from one another that is less than or equal to one half of the wavelength of the radar signal of Nagai with the predicted result of preventing the elements from interfering with each other as needed in Lalezari.

In regards of claim 11 Lalezari, Nagai and Jirskog teach the claimed invention as shown above for the claim 1.
Lalezari does not teach each of the waveguides has a circular, oval, elliptical, rectangular, square, or polygonal cross section.
Nagai teaches each of the waveguides has a circular, oval, elliptical, rectangular, square, or polygonal cross section (Nagai paragraph [0056]: “the feed waveguide 2 is rectangular” (one of the mentioned shapes). 
Since using the circular, oval, elliptical, rectangular, square, or polygonal cross section wave guide is a key factor in the success of analog signal combining, as discussed by Nagai, “the feed waveguide 2 is rectangular”. This practice is well known in the radar art and would follow in the antenna for the fill level radar apparatus taught in combination by Lalezari, Nagai and Jirskog.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to use rectangular waveguides and to incorporate it into the antenna for the fill level radar apparatus taught in combination by Lalezari, Nagai and Jirskog since there are a finite number of identified, predictable potential solutions (i.e., circular, oval, elliptical, rectangular, square, or polygonal cross section wave guide) to the recognized need of analog signal combining and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

In regards of claim 14 Lalezari, Nagai and Jirskog teach the claimed invention as shown above for the claim 1.
Neither Lalezari, nor Nagai teach a fill level measurement device for determining a fill level of a medium.
Jirskog teaches a fill level measurement device for determining a fill level of a medium (Jirskog, abstract: “invention relates to a radar level gauge (device) system comprising a signal propagation device”; claim 31: “providing a measurement signal indicative of said filling level”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antenna for the fill level radar apparatus taught in combination by Lalezari, Nagai and Jirskog as in the invention discussed in Jirskog, the system executing the method of Lalezari, Nagai and Jirskog. As in Jirskog, it is within the capabilities of one of ordinary skill in the art to use the antenna for the radar apparatus of Lalezari, Nagai and Jirskog with the predicted result of “sending beam and receiving beam in a fixed direction” (Nagai paragraph [0111]).

In regards of claim 15 Lalezari, Nagai and Jirskog teach the claimed invention as shown above for the claim 14.
Lalezari further teaches the radar antenna comprises a plurality of antenna elements that are designed as transmitting elements, are configured to transmit the radar signal, and are arranged on the carrier plate in a first row, and wherein the radar antenna further comprises a plurality of antenna elements that are designed as receiving elements, are configured to receive a reflected signal, and are arranged on the carrier plate in a second row (Lalezari paragraph [0011]: “Various known methods of scanning may be employed by the present invention to scan the linear transmit aperture and the linear receive aperture”; paragraph [0013]: “As disclosed herein, each 1D array of the present invention may comprises a plurality of antenna elements disposed on any suitable array face, which may be a substrate”; paragraph [0025]: “the orthogonal antenna system may comprise at least one transmit aperture that further comprises at least one linear phased array, and at least one receive aperture that further comprises at least one linear phased array”) transversely to the first row (Lalezari paragraph [0034]: “FIG. 5a is a front view of an orthogonal antenna system having two linear phased array antennas, wherein one aperture is a transmit aperture and the other aperture is an orthogonally-oriented (transversely) receive aperture, showing the intersecting fan beams”).

Claim 8,   is rejected under 35 U.S.C. 103 as being unpatentable over Lalezari in view of Nagai and further in view of Jirskog as shown for the claim 7 and further in view of Oppenlaender et al. (U.S. Patent Application Publication 2015/0188236A1) hereinafter “Oppenlaender”.
In regards of claim 8 Lalezari, Nagai and Jirskog teach the claimed invention as shown above for the claim 7, 
Lalezari does not teach the lenses of said each of the antenna elements are each formed in one piece with the dielectric.
Oppenlaender teaches the lenses of said each of the antenna elements are each formed in one piece with the dielectric (Oppenlaender paragraph [0041]: “individual horn antennas being equipped with a dielectric cross septum or a dielectric lens”; Fig 7A-7C: Annex 5)


    PNG
    media_image5.png
    727
    310
    media_image5.png
    Greyscale

Annex 5 individual horn antennas being equipped with a dielectric cross septum or a dielectric lens.	
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the antenna for the fill level radar apparatus taught in combination by Lalezari, Nagai and Jirskog to include the lenses of the antenna elements formed in one piece with the dielectric taught by Oppenlaender in order to “radiation characteristics are improved by a dielectric lens contained in the opening portion of the horn antenna” of Nagai (Nagai paragraph [0018]).
As in Nagai, it is within the capabilities of one of ordinary skill in the art to use the lenses of the antenna elements formed in one piece with the dielectric of Oppenlaender with the predicted result of improving of radiation characteristics of the horn antenna as needed in Nagai (Nagai paragraph [0018]).

Claim 12,   is rejected under 35 U.S.C. 103 as being unpatentable over Lalezari in view of Nagai, further in view of Jirskog as shown for the claim 1 and further in view of Jablonski et al.  (U.S. Patent 4665660A hereinafter Jablonski).
In regards of claim 12 Lalezari, Nagai and Jirskog teach the claimed invention as shown above for the claim 1. 
Lalezari does not teach each of the waveguides has a circular cross section, wherein each of the antenna elements is configured to transmit and/or receive a radar signal having a frequency of at least 75 GHz, and wherein each of the waveguides has an inner diameter of less than 2.4 mm.
Nagai teaches each of the antenna elements is configured to transmit and/or receive a radar signal having a frequency of at least 75 GHz (Nagai paragraph [0096]: “the antenna operates in the 76 GHz to 77 GHz band”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the antenna for the fill level radar apparatus taught in combination by Lalezari, Nagai and Jirskog to transmit and/or receive a radar signal having a frequency of at least 75 GHz of Nagai in order to use “a low power MMW frequency” (Lalezari paragraph [0022]). As in the antenna for the fill level radar apparatus taught in combination by Lalezari, Nagai and Jirskog, it is within the capabilities of one of ordinary skill in the art to transmit and/or receive a radar signal having a frequency of at least 75 GHz of Nagai with the predicted result reducing the used radar power “while maintaining existing system effectiveness” as needed in Lalezari (paragraph [0021-22]).
Neither Lalezari nor Nagai teach each of the waveguides has a circular cross section, wherein each of the waveguides has an inner diameter of less than 2.4 mm.
Jablonski teaches each of the waveguides has a circular cross section, wherein each of the waveguides has an inner diameter of less than 2.4 mm (Jablonski column 2 line 44: “the cylindrical waveguide”; line 53: “waveguide when its diameter is less than 2 mm“).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the antenna for the fill level radar apparatus taught in combination by Lalezari, Nagai and Jirskog to include cylindrical waveguides of less than 2 mm of Jablonski in order to “a waveguide horn antenna array having a simple structure, being easily manufactured and adjusted” (Nagai Paragraph [0097]). As in the antenna for the fill level radar apparatus taught in combination by Lalezari, Nagai and Jirskog operating in the 76 GHz to 77 GHz band, it is within the capabilities of one of ordinary skill in the art to use cylindrical waveguides of less than 2 mm of Jablonski with the predicted result of simplifying the antenna array structure and ease of its manufacturing and adjustment as needed in Nagai (paragraph [0097]).	

Claim 13,   is rejected under 35 U.S.C. 103 as being unpatentable over Lalezari in view of Nagai, further in view of Jirskog as shown for the claim 1 and further in view of BAE Systems PLC  (European Patent Application Publication EP2916389A1) hereinafter “BAE Systems”.
In regards of claim 13 Lalezari, Nagai and Jirskog teach the claimed invention as shown above for the claim 1. 
Neither Lalezari, nor Nagai and nor Jirskog teach at least one dummy antenna element that is arranged on the carrier plate and that is configured for influencing a directional characteristic of at least one of the antenna elements, 
wherein the dummy antenna element comprises a dummy waveguide, which is terminated with a terminating wave impedance, short-circuited, or left open-circuit, such that a radar signal cannot be emitted by the dummy antenna element. 
BAE Systems teaches at least one dummy antenna element that is arranged on the carrier plate and that is configured for influencing a directional characteristic of at least one of the antenna elements, 
wherein the dummy antenna element comprises a dummy waveguide, which is terminated with a terminating wave impedance, short-circuited, or left open-circuit, such that a radar signal cannot be emitted by the dummy antenna element. (BAE Systems paragraph [0046]: “The planar sheet, whether conducting or not, should provide structural support for the elements”; paragraph [0047]: “An active or ’driven’ antenna element is provided for each transmission line input to the antenna, and additional ’dummy’ (or passive) elements are provided” ; Paragraph [0048]: “antenna element 102, used in the embodiment illustrated in Figure 2 of the drawings, has a width of 52mm, a height of 143mm, a short-circuit gap 13 of 219mm and a total length of 2452 mm”.
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the antenna for the fill level radar apparatus taught in combination by Lalezari, Nagai and Jirskog to include ’dummy’ elements of BAE Systems in order to form “a beam having a fixed directivity” (Nagai paragraph [0114] lines 35-36).	
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lalezari in view of Nagai.	
Regarding claim 16, Lalezari teaches a method for producing a radar antenna, the method comprising:
arranging at least two antenna elements for transmitting and/or receiving a radar signal on a carrier plate of the radar antenna (Lalezari paragraph [0081]: “Referring now to FIG. l0a, orthogonal phased array antenna system 5 of the present invention is shown in a bottom view and a side view. First linear 1D array 14 is shown disposed on array mounting fixture (carrier plate) 71, with second linear 1D array 15 disposed in an orthogonal orientation on array mounting fixture 71”), wherein each of the antenna elements comprises a waveguide for directing the radar signal (Lalezari paragraph [0026]: “The at least one linear phased array transmit aperture and the at least one linear phased array receive aperture may each further comprise a plurality of antenna elements disposed on an array face and connected by a combining network (waveguide for directing the radar signal), and wherein each of the antenna elements further comprises a radiator and a phase shifter”; paragraph [0014]: “As contemplated herein, forms of analog signal combining may include microstrip, strip line, twin lead, and wave guide”); and 
As contemplated by the present invention, orthogonal antenna system 4 may comprise at least two antennas having orthogonal transmit and receive apertures of various shapes, including horn; pill box; planar; dielectric lens; dielectric rod; Cassegrain; or parabolic, elliptical or circular dish. First aperture 10 and second aperture 11 may be formed from metal plates, low-loss microwave substrates, copper or aluminum waveguides, or similar low-loss materials”), wherein at least one of the at least two antenna elements is configured to only transmit a radar signal, and wherein at least a further one of the at least two antenna elements is configured to only receive a radar signal (Lalezari Abstract: “The invention further relates to an antenna system wherein the orthogonal apertures comprise at least one transmit aperture and at least one receive aperture”; paragraph [0025]: “The at least one transmit aperture and the at least one receive aperture may be provided in a horn, pill box, planar, dielectric lens, dielectric rod, Cassegrain, parabolic, elliptical, circular dish or linear shape”).
Lalezari does not teach the antenna elements are arranged at a distance from one another that is less than or equal to a wavelength of the radar signal.
Nagai teaches the antenna elements are arranged at a distance from one another that is less than or equal to a wavelength of the radar signal (Nagai Abstract: “horn antennas coupled to the feed waveguide and set at an interval of about one half of a wavelength in the extending direction of the feed waveguide”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method of producing a radar antenna of keep the elements from interfering with each other” (Lalezari paragraph [0005]). As in Lalezari’s method of producing a radar antenna, it is within the capabilities of one of ordinary skill in the art to include the antenna elements that are arranged at a distance from one another that is less than or equal to a wavelength of the radar signal of Nagai with the predicted result of preventing the elements from interfering with each other as needed in Lalezari.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kornle et al. (U.S. Patent Application Publication 2003/0146867A1) teaches a radar fill level measurement sensor for measuring the level of material in a container;
Wintermantel (U.S. Patent Application Publication 2011/0080314A1) teaches a radar system comprising overlapping transmitter and receiver antennas;
Fluhler (U.S. Patent 9318811B1) teaches an array of fixably  interconnected planar elements equally spaced and orthogonally oriented, that is ultra-wide band with a low operating frequency, exhibits steerability in both azimuth and elevation and is capable of dual polarization;
Bhagavatula et al. (U.S. Patent Application Publication 2006/0072875A1) teaches a transverse closed-loop fiber resonator;
Worl et al. (U.S. Patent Application Publication 2009/0153426A1) teaches a phased array antenna with lattice transformation;
Chang et al. (U.S. Patent Application Publication 2010/0328188A1) teaches a compact loaded-waveguide element for dual-band phased arrays;
Muller et al. (U.S. Patent Application Publication 2011/0094299A1) teaches  a method for evaluating the measurement signals of a propagation-time based measurement device;
Rolfes et al. (U.S. Patent Application Publication 2008/0083281A1) teaches  a process for measurement of the level of a medium in a container based on the radar principle;
Blodt (U.S. Patent 10168197B2) teaches a fill-level measuring device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648